Citation Nr: 1118411	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center of the Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for receipt of educational benefits pursuant to the Survivors' and Dependents' Educational Assistance Program under Chapter 35, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  He died in September 1976.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 determination, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied entitlement to Chapter 35 educational assistance benefits to the appellant on the basis that the delimiting date for eligibility had expired.

The appellant testified at a Travel Board hearing at the Winston-Salem, North Carolina Regional office before the undersigned Veterans Law Judge in February 2011.  Prior to the hearing, she submitted a statement in support of her claim.  She also submitted copies of her grade reports from a community college.  The appellant waived the right to have the aforementioned evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.










REMAND

A review of the claims folder shows that the Veteran died on September [redacted], 1976.  The appellant submitted an application for Survivors' and Dependents' Educational Assistance in January 2008.   In a February 2008 letter to the appellant, the RO denied the appellant's claim stating that the last possible date she could have received education benefits was September [redacted], 1986, 10 years from the date of the Veteran's death.

Basic eligibility for Chapter 35 benefits can be established in several ways, but for surviving spouses of veterans, eligibility arises if the veteran died from a service connected disability, or if the veteran died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(2)(i),(ii).

Generally, an eligible person has 10 years during which to use his or her Chapter 35 benefits.  For surviving spouses, there are two different rules as to determining the beginning date of the 10-year period of eligibility.

If the surviving spouse's eligibility is based on the veteran's death while a total, service-connected disability evaluated as permanent in nature was in existence, the beginning date of eligibility is the date of death.  38 C.F.R. § 21.3046 (b)(5)(i).  On the other hand, if the surviving spouse's eligibility is based on the veteran's death being due to a service-connected disability, then the beginning date of eligibility is no earlier than the date of death, and no later than the date of the VA determination that the veteran's death was due to a service-connected disability.  38 C.F.R. § 21.3046 (b)(5)(ii).

Unless extended, the period of eligibility cannot exceed 10 years.  38 C.F.R. §§ 21.3046 (d); 21.3047.


It is not clear on what basis the appellant became eligible for Chapter 35 benefits.  As previously stated, in the February 2008 letter, the RO indicated that the last possible date the appellant could have received education benefits was September [redacted], 1986, 10 years from the date of the Veteran's death.  This statement implies that the appellant became eligible because the Veteran had a total disability permanent in nature.  However, in the July 2008 Statement of the Case (SOC), the RO indicated that they had received notification showing that the Veteran's death was determined as service-connected, effective from September [redacted], 1976, which implies that the appellant became eligible because the Veteran died from a service-connected disability.

In this case, the record is incomplete and the appellant's claim needs to be remanded.  Specifically, the Veteran's claims file (if one exists) should be associated with the appellant's Chapter 35 file.  In addition, it must also be determined on what basis the appellant's Chapter 35 eligibility was made, i.e., whether it was made because she was a surviving spouse of a veteran who died from a service-connected disability, or because she was a spouse of a veteran who had a total disability permanent in nature resulting from a service-connected disability.  The basis for these determinations must be documented in the claims file, i.e., there must be documentation that the Veteran died from a service-connected disability.  If the record shows that the appellant was awarded service connection for the cause of the Veteran's death, then pursuant to 38 C.F.R. § 21.3046(b)(5)(ii), her eligibility period should extend 10 years from the date of the VA determination that the Veteran's death was due to a service-connected disability.





Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be associated with the appellant's Chapter 35 file.  Thereafter, the RO must determine when eligibility for Chapter 35 benefits was established, and upon what basis it was established, i.e., whether it was established based on the appellant being a surviving spouse of a Veteran who died from a service-connected disability, or based on the appellant being a spouse of a Veteran who had a total disability permanent in nature resulting from a service-connected disability. The basis for these determinations must be documented in the claims file.

2.  Upon completion of the above, readjudicate the appellant's claim of entitlement to an extension of her delimiting date for receipt of educational benefits pursuant to the Survivors' and Dependents' Educational Assistance Program under Chapter 35, Title 38, United States Code. If any benefit sought on appeal remains denied, the appellant and her representative, if any, should be furnished with a Supplemental Statement of the Case (SSOC) discussing the pertinent evidence and laws and regulations, and allowed an opportunity to respond.  In the SSOC, the RO must specifically discuss when eligibility for Chapter 35 benefits was established, and upon what basis it was established.  Thereafter, the case should be returned to this Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


